Citation Nr: 0733532	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-32 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right hip injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
eye disability and hepatitis C.  He was also denied a 
disability rating in excess of 10 percent for residuals of a 
right hip injury.  The veteran subsequently initiated and 
perfected appeals of these determinations.  

The issue of service connection for hepatitis C is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Competent evidence of a current right eye disability 
resulting from a disease or injury incurred during active 
military service has not been presented.  

2.  The veteran's residuals of a right hip injury include 
pain of the right hip with use and flexion limited to 90 
degrees, but without ankylosis, degenerative arthritis, or 
other bony abnormalities of the right hip joint.  


CONCLUSIONS OF LAW

1.  A right eye disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for the award of a disability rating in 
excess of 10 percent for the veteran's residuals of a right 
hip injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5250-55 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating this decision, the Board has determined that 
VA has fully complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In particular, letters by the RO dated in April 2004 and 
March 2006: (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
his claims; (2) informed him about the information and 
evidence that VA will seek to provide; (3) informed him about 
the information and evidence he is expected to provide; and 
(4) requested that he provide any evidence in his possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the holding of the United States Court of 
Appeals for Veterans Claims(Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield  v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) [hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If any notice deficiency is present, the Board finds that the 
presumption of prejudice on VA's part has been rebutted in 
this case by the following: (1) based on the communications 
sent to the veteran over the course of this appeal, the 
veteran clearly has actual knowledge of the evidence he is 
required to submit in this case; and (2) based on the 
veteran's contentions as well as the communications provided 
to the veteran by the VA, it is reasonable to expect that the 
veteran understands what was needed to prevail.  See Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The veteran has also submitted additional VA outpatient 
treatment records.  38 C.F.R. § 19.31, 20.1304(c) (2007).  
With respect to his increased rating claim, the veteran was 
afforded a July 2004 VA examination to accurately assess the 
severity of that disability, and the examination appears to 
be adequate for rating purposes.  

The Board also finds that a VA examination is not necessary 
to determine whether any current right eye is related to his 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In this case, none of his service medical records show 
treatment for a right eye disorder.  Also significant is the 
fact the veteran has not presented evidence of a current 
diagnosis of a right eye disorder.  In light of these 
findings, the requirements of McLendon have not been met.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.  

I. Service connection - Right eye disability

The veteran seeks service connection for a right eye 
disability.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  As with any 
claim, when there is an approximate balance of positive and 
negative evidence regarding any matter material to the claim, 
the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

The veteran's service medical records reflect no defect of 
the right eye when he was examined for service acceptance in 
April 1970.  At that time, his vision was 20/20, and no 
disabilities of the eyes were noted.  In December 1972, the 
veteran sought treatment for dizziness and pain above his 
right eye.  No injury to the eye itself was noted.  The next 
day nasal congestion and a runny nose were reported.  
Sinusitis was suspected.  The veteran was examined for 
service separation in October 1973; at that time, his vision 
was 20/20 in the right eye and 20/15 in the left, and no 
disabilities of the eyes were noted.  

More recently, the veteran has received VA outpatient medical 
treatment at the VA medical center in St. Louis.  However, 
these medical treatment records do not reflect a current 
disability of the right eye.  The veteran has stated in his 
written contentions that his right eye disability was the 
result of exposure to welding.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right eye disability.  The veteran 
has presented no competent evidence of a current diagnosis of 
a right eye disability.  Central to any claim for service 
connection is a current diagnosis of the claimed disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the absence of a current disability of the right eye, there 
can be no valid claim, and service connection for a right eye 
disability must be denied.  

Further, even assuming the veteran has a current right eye 
disability, his service medical records are negative for any 
disease or injury of the right eye incurred during military 
service.  His right eye was without disease or injury on 
service entrance, and appears to have been in the same state 
at service separation.  While he did seek treatment for pain 
in the vicinity of the right eye in December 1972, sinusitis 
was suspected at that time, and no involvement of the right 
eye itself was noted.  Overall, the preponderance of the 
evidence is against a finding of an in-service disease or 
injury involving the right eye.  

The veteran himself has alleged that he has a current right 
eye disability which was incurred during military service.  
However, as a layperson, he is not capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right eye disability, 
as the veteran has not presented competent evidence of a 
current right eye disability, or of an in-service disease or 
injury involving the right eye.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II.  Increased rating - Right hip disability

The veteran seeks a disability rating in excess of 10 percent 
for his residuals of a right hip injury.  Disability 
evaluations are based upon the average impairment of earning 
capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  In order to evaluate the level of disability and 
any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  
However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises 
as to the appropriate degree of disability to be assigned, 
such doubt shall be resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2007).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2007).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran currently has a 10 percent rating under 
Diagnostic Code 5253, for impairment of the thigh.  This Code 
provides a 10 percent rating for limitation of rotation such 
that the affected leg cannot toe-out more than 15 degrees, or 
limitation of adduction, such that the legs cannot cross.  A 
20 percent rating is warranted for limitation of abduction of 
the thigh, with motion lost beyond 10 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5253 (2007).  

The veteran's service medical records indicate he initially 
injured his right hip in September 1972 as the result of a 
motor vehicle accident.  The initial diagnosis was of an 
acute right hip dislocation, which was successfully reduced 
shortly thereafter at private medical facility.  No fracture 
was noted.  He was given limited duty for three months, and 
appeared to make a complete recovery.  

Upon receipt of his claim, the veteran was afforded a VA 
orthopedic examination in July 2004.  He reported right hip 
pain only with use, such as walking two blocks.  The veteran 
also reported weakness of the right hip, but denied 
stiffness, swelling, heat, redness, instability, giving way, 
or locking.  Currently, he was receiving no treatment for his 
right hip.  He denied any post-service surgery of the right 
hip, and did not use a cane, crutch, or other aid for 
mobility.  On objective examination, the veteran had flexion 
of the right hip to 90 degrees, and abduction to 45 degrees, 
with pain.  The examiner noted the veteran's reports of 
additional functional loss due to such factors as pain, 
weakness, fatigability, incoordination, or pain on movement 
of a joint, but did not quantify such impairment in terms of 
additional limitation of motion.  The examiner found no 
objective indications of effusion, edema, instability, 
weakness, abnormal movement, tenderness, heat, or painful 
motion.  No abnormal wear patterns, callosities, or breakdown 
were evident on the right foot.  The right hip was without 
ankylosis or inflammatory arthritis.  X-rays of the right hip 
were within normal limits, with no evidence of fracture or 
dislocation.  The final impression was of a sprain of the 
right hip.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against a disability 
rating in excess of 10 percent for residuals of a right hip 
injury.  The veteran does not have limitation of abduction of 
the right hip to 10 degrees, as would warrant a 20 percent 
rating under Diagnostic Code 5253.  Additionally, while the 
veteran has reported pain, weakness, fatigability, 
incoordination, and pain on use, the record does not indicate 
such impairment results in additional limitation of motion, 
warranting a higher rating.  See DeLuca, supra.  

Consideration of other criteria for the evaluation of hip 
disabilities also does not result in a higher disability 
rating.  A July 2004 X-ray of the veteran's right hip was 
negative for ankylosis, flail joint, or non-union or malunion 
of the femur, as would warrant a higher rating under 
applicable diagnostic codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250, 5254-5 (2007).  Likewise, the veteran 
does not have sufficient limitation of flexion to support an 
increased rating, as a 20 percent rating requires flexion 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5252 (2007).  Finally, limitation of extension of the thigh 
provides a maximum schedular rating of 10 percent, which has 
already been afforded the veteran.  38 C.F.R. § 4.71a, 
Diagnostic Code 5251 (2007).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right hip has itself required no 
extended periods of hospitalization since the initiation of 
this appeal, and is not shown by the evidence to present 
marked interference with employment in and of itself, as the 
veteran is currently employed.  Therefore, the assignment of 
an extraschedular evaluation under 38 C.F.R. § 3.321(b) is 
not warranted.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disability is unusual, or causes marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein.

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a right hip injury.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right eye disability 
is denied.  

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right hip injury is denied.  

REMAND

The veteran also seeks service connection for hepatitis.  He 
contends that the hepatitis for which he received treatment 
in service was hepatitis C.  Review of the service medical 
records indicates the veteran was in fact diagnosed with and 
treated for viral hepatitis (hepatitis B), during military 
service in April 1973.  This diagnosis was verified via liver 
studies.  The veteran's hepatitis was successfully treated, 
and no residuals were noted on his service separation 
examination.  However, since that time the veteran has stated 
he has again been diagnosed with hepatitis, claimed as 
hepatitis C, with residual liver damage.  VA outpatient 
treatment records reflect a diagnosis of hepatitis C, 
although this notation appears only to reflect the veteran's 
reported medical history, without independent or clinical 
verification.  Nevertheless, the veteran has not been 
afforded a VA medical examination to determine whether the 
veteran has hepatitis C that may be related to his military 
service.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2006).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2006).  

The Board next notes the veteran has reported receiving VA 
medical treatment for his liver since shortly after service 
separation.  While the RO has obtained the veteran's St. 
Louis VA Medical Center treatment records, these records only 
reflect treatment for the year 2004.  It is not clear in the 
record whether these records represent all treatment records 
from that facility, or whether only recent treatment records 
were requested.  Therefore, VA must make additional attempts 
to obtain these potentially pertinent treatment records.  VA 
is obligated to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2006).  This duty 
includes obtaining pertinent medical records identified by 
the veteran.  38 U.S.C.A. § 5103A(b) (West 2002 & Supp. 
2006).  

Finally, the Board notes the veteran stated in an August 2006 
written statement that he had received liver treatment from 
A.D.B., M.D.  As these records are potentially pertinent to 
the veteran's claim, and have not yet been obtained, the 
veteran is hereby put on notice that such records should be 
submitted to VA.  VA is obligated to notify a claimant of any 
information or medical or lay evidence, not previously 
provided to VA, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103 (West 2002).  The veteran may also submit 
Dr. B.'s address and other contact information to VA, as well 
as appropriate authorization, and these records will be 
obtained by VA on his behalf.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
medical treatment for his hepatitis 
received since service.  He should also be 
requested to furnish VA signed 
authorizations for release of private 
medical records in connection with each 
non-VA source identified regarding the 
issue on appeal.  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
veteran of the response so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  

2.  The veteran should be afforded a VA 
medical examination for the purpose of 
determining the etiology of his claimed 
hepatitis C.  The claims file must be 
furnished to the examiner for review in 
connection with the examination.  All 
necessary diagnostic tests, including x-
rays, blood tests, etc., should be 
completed and all pertinent symptomatology 
and findings should be reported in detail.  
After fully examining the veteran and 
reviewing his medical history, the 
examiner should state whether the veteran 
has a current diagnosis of hepatitis C.  
The examiner should also identify any 
current residuals of his in-service bout 
of hepatitis B.  Based on a review of the 
claims file and the examination findings, 
the examiner should state the medical 
probabilities (less likely than not; at 
least as likely as not; or more likely 
than not) that any current diagnosis of 
hepatitis C is the result of, or is 
otherwise related to, an in-service 
disease or injury, or was otherwise 
incurred in service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

3.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's pending appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


